Citation Nr: 0630124	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for venereal disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to October 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003, decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The service medical records reflect that in August 1994, the 
veteran reported having painful urination.  Four lesions were 
located on his penis.  The assessment was "rule out" herpes 
simplex.  The next day, it was noted that the lab had been 
unable to locate the rapid plasma reagin (RPR) and the plan 
was to repeat the RPR and do a viral culture.  A week later, 
it was noted that the veteran was asymptomatic.  On six 
occasions when the veteran was seeking dental treatment, he 
reported that he had genital herpes.  On a September 1991 
Report of Medical History, the veteran reported that he had 
had venereal disease in 1988.  Physical examination was 
negative at that time.  

The veteran has submitted lay evidence from his wife 
purporting to show that he had an outbreak of venereal 
disease in July 1994, and has continued to have outbreaks 
since that time.  

The Board notes that while there is no definitive inservice 
diagnosis of venereal disease, the veteran was in fact seen 
for penile lesions.  In addition, he reported on numerous 
occasions, when he was seeking dental treatment and had to 
report his medical history, that he had genital herpes.  In 
light of the foregoing and in light of VA's duty to assist, 
the Board finds that the veteran should be afforded a VA 
examination to determine if he currently has venereal 
disease, and, if so, if it is as likely as not related to 
service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, if indicated, should be 
accomplished.  The VA examiner should 
determine if the veteran currently has 
venereal disease, and, if so, if it is as 
likely as not related to service.  A 
rationale for any opinion expressed should be 
provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).





